894 N.E.2d 544 (2008)
In the Matter of Craig W. GRAHAM, Respondent.
No. 10S00-0505-DI-206.
Supreme Court of Indiana.
June 11, 2008.

ORDER GRANTING EXTENSION OF TIME
Respondent, by counsel, files a "Motion For Extension Of Time To Respond to Commission's Petition for Review."
The Indiana Supreme Court Disciplinary Commission filed a Petition for Review on May 14, 2008. Under Admission and Discipline Rule 23(15)(c), the deadline to file a response brief is 30 days after a petition for review is filed. Respondent asks for an extension of time to file a response to and including July 14, 2008. Respondent represents that counsel for the Commission has no objection to this request.
Being duly advised, the Court GRANTS an extension of time to and including July 14, 2008, to file a response to the petition for review.
The Court directs the Clerk to forward a copy of this Order to Respondent or Respondent's attorney and to the Indiana Supreme Court Disciplinary Commission.